Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  144327                                                                                                              Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 144327
                                                                    COA: 306106
                                                                    Oakland CC: 2010-233501 FC
  DONALD MICHAEL HARDY,
           Defendant-Appellant.

  _____________________________________


         On order of Chief Justice, leave to appeal having been granted by the order of June
  8, 2012 which also provided for possible appointment of counsel pursuant to
  Administrative Order 2003-03 and it appearing that defendant-appellant has neither
  requested counsel nor filed his brief and appendix, IT IS ORDERED that defendant-
  appellant show cause in writing within 14 days why his appeal should not be dismissed
  for lack of progress.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2012                   _________________________________________
                                                                               Clerk